Barclay, J.
(dissenting). — We do not agree to the judgment of reversal, announced by the learned chief justice.
The majority of the court hold that the real estate acquired by Mrs. Lindsay, after making her will, passed to Thomas and William Archibald-and Margaret Winkler by the third paragraph of that document. We dissent from that view.
None of the other points discussed in tha divisional opinion (28 S. W. Rep. 81) is mentioned in the opinion of our brethren, so we assume that no error in the circuit proceedings is found on account thereof.
The ruling above stated is the sole basis for discarding the conclusion reached by the learned trial judge, so we confine our remarks to that point.
In the interpretation of wills, the first and weightiest consideration is the intention of the testator.
If the intention is plain from the language of the document, we have no right to go elsewhere to learn it.
If the terms of the instrument do not make its intent clear, resort may sometimes be had- to other aids.
But it is our opinion that the paper now under review needs no such outside illumination.
*309By the settled construction, of the modern common law, a will devising realty was presumptively held to apply to the land owned by*the testator at the time it was executed, while a will of personal property was considered to speak from the date of the testator’s death.
Under our positive law governing such dispositions, wills of personal and of real property alike are considered as applying to the testator’s property owned at his death, in the absence of any expression of a different purpose.
Where the intent not to dispose of after acquired realty is manifest, the court will give effect t© that intent, however.
Let us apply these recognized rules of law.
We notice that, by the second paragraph of Mrs. Lindsay’s will, she specially designates, by short descriptions, the tracts she intended to devise, declaring that these tracts were “all” of her real estate.
That' statement is twice made in that paragraph.
In the next paragraph she bequeaths to one of her sons $1,000 “for-.the purpose-of making him even with the other children.” She then directs her debts to be paid “out of the balance” of her “property.” What property did she thus intend to refer to? Having expressly mentioned and disposed of all of her real estate, the “balance” she thus intended to mention was what remained after all real estate was out of view, namely her personal property, less the legacies she had made. And it was upon the remaining personal property that she intended that clause of the will to operate. This seems clear upon considering the entire document.
While it is true that the law does not presume an intestacy, where the language of a will is of doubtful import, it should be remembered also, that plain language is necessary to effect a disinheritance of any of *310the heirs at law. Davis v. Gardiner (1723), 2 P. Wms. 187; 2 Powell on Devises, *p. 199, approved in Missouri in Eneberg v. Carter (1889), 98 Mo. 651.
At the present day the term “property,” in the statute law (R. S. 1889, sec. 6570), in the law of wills, and in the popular understanding, normally comprehends all sorts of property, real and personal.
But the word maybe so placed in speech or writing as to indicate some particular sort or kind of property, and thus to bear a more restricted meaning than it would without the context. Woollam v. Kenworthy (1803), 9 Ves. 137; McKim v. Harwood (1880), 129 Mass. 75; People v. Railroad (1881), 84 N. Y. 565.
Comparing the second paragraph of the will with the third, it appears evident that the testatrix designed and intended in the latter to refer only to her personal property. She did not, in our judgment, intend by that paragraph to pass title to real property or any part of it.
She intended the second paragraph as the ful expression of her purposes touching the realty. Compare Farish v. Cook (1883), 78 Mo. 212, and Hale v. Audsley (1894), 122 Mo. 316 (26 S. W. Rep. 963).
The true meaning of the will was, we believe, properly expressed by the learned circuit judge who held that it did not, because it was not intended to, reach or dispose of the real estate of the testatrix purchased after it was executed.
That view is strengthened by the terms of the legacy to William. Its object was to make him “even” with his brothers and sisters — that is,, to equalize his portion. This language shows the intent of the testatrix to place her children upon a substantial equality, which the ruling now made disturbs.
The “balance” of her property — if it were held to be personalty only — would be trifling in amount, at the *311time of the death of the testatrix; and if that balance were held to be the subject-matter disposed of by the third clause, intestacy as to the Winfrey farm would preserve that equality in the dispositions to her children, which we consider she designed to secure. We believe her will gives a sufficiently clear exhibition of that intention.
There may, perhaps, be another serious objection to the result reached in this court, to be found upon a close analysis of the meaning of the last three or four lines of the will; but it would, probably, serve no useful purpose to develop that objection, or to prolong these comments.
Judges Sheewood and Robinson concur in this dissent to the reversal of the circuit judgment.